12‐4862‐cr
     United States v. Harris



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1          At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 18th day of December, two thousand thirteen.
 4
 5   Present:
 6               DEBRA ANN LIVINGSTON,
 7               RAYMOND J. LOHIER, JR.,
 8                     Circuit Judges,
 9               SIDNEY H. STEIN,
10                     District Judge.*
11   _____________________________________
12
13   UNITED STATES OF AMERICA,
14
15                              Appellee,
16
17                      v.                                              12‐4862‐cr
18
19   MARCUS CARLOS HARRIS,
20
21                     Defendant‐Appellant.
22   _____________________________________


     *
      The  Honorable  Sidney  H.  Stein,  of  the  United  States  District  Court  for  the  Southern
     District of New York, sitting by designation.
 1   For Appellee:                                    AMY  BUSA  and  DARREN  A. LAVERNE,
 2                                                    Assistant  United  States  Attorneys,  for
 3                                                    Loretta E. Lynch, United States Attorney
 4                                                    for the Eastern District of New York (on
 5                                                    submission).
 6
 7   For Defendant‐Appellant:                         YUANCHUNG  LEE,  Federal  Defenders of
 8                                                    New York, Inc. (on submission). 
 9
10          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the judgment of the district court is AFFIRMED. 

12          Defendant‐Appellant Marcus Carlos Harris  appeals from a judgment of the

13   United  States  District  Court  for  the  Eastern  District  of  New  York  (Glasser,  J.),

14   convicting him, after a jury trial, of three counts of receipt of child pornography, in

15   violation  of  18  U.S.C.  §  2252(a)(2),  and  one  count  of  possession  of  child

16   pornography,  in violation of 18 U.S.C. § 2252(a)(4)(B), and sentencing him to 210

17   months’ imprisonment and a life term of supervised release.  On appeal, Harris

18   challenges (1) the district court’s denial of his motion to suppress statements that he

19   made to law enforcement personnel; (2) the district court’s decision to permit the

20   government  to  publish  images  of  child  pornography  to  the  jury;  (3)  the  district

21   court’s determination that downloading images from the Internet supported the “in

22   commerce” element underpinning two of the counts charging Harris with receipt

23   of child pornography; (4) the procedural reasonableness of his sentence due to the

                                                  2
 1   district  court’s  application  of  an  obstruction‐of‐justice  enhancement;  and  (5)  the

 2   substantive  reasonableness  of  his  sentence  due  to  the  length  of  the  term  of

 3   imprisonment imposed.  We assume the parties’ familiarity with the underlying

 4   facts, procedural history of the case, and issues on appeal.

 5   I. Motion to Suppress

 6          We review the district court’s factual findings on a motion to suppress for

 7   clear error and its conclusions of law de novo.  See, e.g., United States v. Elmore, 482

 8   F.3d  172,  178  (2d  Cir.  2007).    An  evidentiary  hearing  on  a  motion  to  suppress

 9   “ordinarily  is  required  if  the  moving  papers  are  sufficiently  definite,  specific,

10   detailed, and nonconjectural to enable the court to conclude that contested issues of

11   fact . . . are in question.”  In re Terrorist Bombings of U.S. Embassies in E. Africa, 552

12   F.3d  157,  165  (2d  Cir.  2008)  (internal  quotation  marks  omitted).    We  review  the

13   district court’s denial of a request for such a hearing for abuse of discretion.  See

14   United States v. Levy, 377 F.3d 259, 264 (2d Cir. 2004).

15          Harris argues that the district court erred in declining to hold an evidentiary

16   hearing to determine whether he was in “custody” for purposes of Miranda when

17   law enforcement officers questioned him as they executed a search warrant at his

18   home.  See Miranda v. Arizona, 384 U.S. 436, 444 (1966).  “The test for custody is an

                                                  3
 1   objective  one:  whether  a  reasonable  person  in  defendant’s  position  would  have

 2   understood himself to be subjected to the restraints comparable to those associated

 3   with  a  formal  arrest.”    United  States  v.  Newton,  369  F.3d  659,  671  (2d  Cir.  2004)

 4   (internal quotation marks omitted).  Employing this objective test, we conclude that

 5   Harris failed to allege to the district court any facts supporting the conclusion that

 6   he was in “custody” when officers questioned him.  In Harris’s motion, his attorney

 7   simply asserted in an affidavit that Harris had not wanted officers to enter his home

 8   and that Harris was “kept in the living room” while officers searched his apartment. 

 9   In his reply, Harris averred only that he had not permitted the officers entry, had not

10   been informed of his Miranda rights, and “was not free to leave” during the search. 

11   Nowhere did Harris dispute the facts in the investigation report and submitted by

12   the government that Harris’s roommate voluntarily permitted the officers entry to

13   the home, the officers did not draw their weapons, Harris was not restrained, and

14   the officers did not tell Harris that he was required to answer their questions.  As

15   such, no hearing was required.    

16   II. Admission of Images of Child Pornography

17          We review a district court’s balancing under Federal Rule of Evidence 403 for

18   abuse of discretion.  United States v. Polouizzi, 564 F.3d 142, 152 (2d Cir. 2009).  The


                                                    4
 1   “decision to admit or exclude evidence will not be overturned unless we conclude

 2   that the court acted arbitrarily or irrationally.”  United States v. Thai, 29 F.3d 785, 813

 3   (2d Cir. 1994).  The government generally has a right to present evidence, rather than

 4   accept a stipulation, in order to “tell [the jury] a story of guiltiness[,] . . . to support

 5   an inference of guilt, to convince the jurors that a guilty verdict would be morally

 6   reasonable[, and] . . . to point to the discrete elements of a defendant’s legal fault.” 

 7   Old  Chief  v.  United  States,  519  U.S.  172,  187‐88  (1997).    However,  “[i]n  limited

 8   circumstances,  the  [g]overnment  can  be  required  to  accept  a  stipulation  by  the

 9   defendant to a particular fact, rather than present evidence proving the stipulated

10   fact.”  United States v. Velazquez, 246 F.3d 204, 211 (2d Cir. 2001).  

11          Harris argues that the district court abused its discretion by admitting a video

12   clip and still image of child pornography recovered from his home because he had

13   offered to stipulate that the images were child pornography.  Thus, Harris argues

14   that the probative value of the images was substantially outweighed by the risk of

15   unfair prejudice to him.  This argument is without merit.  While Harris may not

16   have  contested  that  the  images  were  child  pornography,  the  images  were  still

17   probative of whether Harris knew that the images were child pornography given the

18   youth of the minors depicted.  Moreover, the risk of unfair prejudice was minimized


                                                  5
 1   by the brevity of the video clip presented and the district court’s decision to admit

 2   only one of five still images.  Accordingly, we find no abuse of discretion in the

 3   district court’s decision to admit the images.   

 4   III. Sufficiency of Evidence

 5          We review de novo challenges to the sufficiency of the evidence.  United States

 6   v. Rangolan, 464 F.3d 321, 324 (2d Cir. 2006).  Harris argues that the district court

 7   erred in concluding that the “in commerce” element of the pre‐October 2008 version

 8   of 18 U.S.C. § 2252(a)(2), in effect when Harris committed the charged offenses, is

 9   satisfied by the sole fact that child pornography was transmitted over or received

10   from  the  Internet.    Because  the  government  relied  upon  Harris’s  receipt  of  the

11   relevant  images  from  the  Internet  to  prove  this  element,  he  asserts,  it  failed  to

12   establish his guilt on Counts One and Two.1  We have little difficulty rejecting this

13   argument. 

14          The  pre‐October  2008  version  of  18  U.S.C.  §  2252(a)(2)  required  the

15   government to establish, inter alia, that child pornography had been “transported in

16   interstate . . . commerce.”  18 U.S.C. § 2252(a)(2) (2003).  This Court has previously


     1
       Harris does not challenge the sufficiency of the evidence with respect to Counts Three and
     Four,  for  which  he  received  concurrent  sentences  of  210  months’  imprisonment  and  a
     lifetime term of supervised release. 

                                                   6
 1   determined that use of the Internet satisfies such a requirement.  See United States v.

 2   Rowe, 414 F.3d 271, 279 (2d Cir. 2005) (holding that  publication of an advertisement

 3   on the Internet to trade child pornography amounted to an “offense involving . . .

 4   transportation in interstate . . . commerce”  for purposes of 18 U.S.C. § 3237(a));

 5   United States v. Anson, 304 F. App’x 1, 5 (2d Cir. 2008) (summary order) (affirming

 6   conviction for transporting, receiving, and possessing child pornography under the

 7   pre‐October 2008 version of 18 U.S.C. § 2252(a)(2) because the images at issue were

 8   “obtained from the [I]nternet,” which constituted sufficient evidence to establish the

 9   “in commerce” element).  The First, Third, Fifth, and Sixth Circuits have reached the

10   same determination.  See United States v. MacEwan, 445 F.3d 237, 244 (3d Cir. 2006)

11   (discussing 18 U.S.C. § 2252(a)); United States v. Runyan, 290 F.3d 223, 239 (5th Cir.

12   2002) (discussing 18 U.S.C. § 2251); United States v. Carroll, 105 F.3d 740, 742 (1st Cir.

13   1997)  (same);  United  States  v.  Mellies,  329  F.  App’x  592,  605  (6th  Cir.  2009)

14   (unpublished  decision)  (discussing  18  U.S.C.  §  2252(a));  but  see  United  States  v.

15   Schaefer, 501 F.3d 1197 (10th Cir. 2007). 

16          This conclusion makes perfect sense.  As the Third Circuit stated, “because of

17   the very interstate nature of the Internet, once a user submits a connection request

18   to a website server or an image is transmitted from the website server back to user,

                                                  7
 1   the  data  has  traveled  in  interstate  commerce.”    MacEwan,  445  F.3d  at  244. 

 2   Accordingly, we conclude that the government satisfied its burden of proof on the

 3   “in commerce” element of 18 U.S.C. § 2252(a)(2).

 4   IV. Obstruction‐of‐Justice Enhancement

 5          “On review of a district court’s decision to enhance a defendant’s sentence for

 6   obstruction of justice, we accept the court’s findings of fact unless they are clearly

 7   erroneous.”  United States v. Agudelo, 414 F.3d 345, 348 (2d Cir. 2005).  “We review

 8   de novo a ruling that the established facts constitute obstruction of justice, giving due

 9   deference  to  the  district  court’s  application  of  the  guidelines  to  the  facts.”  Id.

10   (internal  quotation  marks  omitted).    A  district  court  commits  “procedural  error

11   where it fails . . . adequately to explain its chosen sentence.”  United States v. Cavera,

12   550 F.3d 180, 190 (2d Cir. 2008) (en banc). 

13          Section 3C1.1 of the United States Sentencing Guidelines (the “Guidelines”)

14   instructs district courts to increase an offense level by two levels if “the defendant

15   willfully . . . attempted to obstruct or impede . . . the administration of justice with

16   respect  to  the  investigation,  prosecution,  or  sentencing  of  the  instant  offense  of

17   conviction,” and “the obstructive conduct related to . . . the defendant’s offense of

18   conviction  and  any  relevant  conduct  .  .  .  .”    An  enhancement  for  obstruction  of

                                                   8
 1   justice is appropriate when a defendant “gives false testimony concerning a material

 2   matter with the willful intent to provide false testimony, rather than as a result of

 3   confusion, mistake, or faulty memory.”  United States v. Dunnigan, 507 U.S. 87, 94

 4   (1993).    We  have  held  that  this  enhancement  may  be  imposed  based  on  the

 5   defendant’s perjurious statements where the district court makes a finding that “the

 6   defendant’s  statements  unambiguously  demonstrate[d]  an  intent  to  obstruct.” 

 7   United States v. Savoca, 596 F.3d 154, 159 (2d Cir. 2010).

 8          Harris  argues  that  the  district  court  failed  adequately  to  support  its

 9   application  of  the  obstruction‐of‐justice  enhancement.    However,  Harris’s

10   Presentence Report (“PSR”) recommended that the court apply the enhancement

11   due to Harris’s “perjurious” testimony at trial, laid out the requisite standard for

12   applying the enhancement, and detailed Harris’s relevant conduct and the evidence

13   supporting application of the enhancement.  Prior to sentencing, both Harris and the

14   government  submitted  arguments  concerning  the  enhancement,  and  the  district

15   court permitted both parties to argue the point at sentencing, at which time the court

16   stated  its  agreement  with  the  PSR  and  the  government’s  position.    In  addition,

17   subsequent  to  sentencing,  the  court  adopted  the  PSR’s  recommendations  in  its

18   Statement  of  Reasons.    See  United  States  v.  Johns,  324  F.3d  94,  98  (2d  Cir.  2003)


                                                    9
 1   (determining that district court had fulfilled its procedural obligations in imposing

 2   an obstruction‐of‐justice enhancement when the court adopted the PSR’s “detailed

 3   and explicit” findings).  Based on these circumstances, we conclude that the district

 4   court sufficiently supported its application of the enhancement and reject Harris’s

 5   argument to the contrary.

 6   V. Substantive Reasonableness 

 7          We review the reasonableness of a challenged sentence “under a deferential

 8   abuse‐of‐discretion standard,” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008)

 9   (en  banc)  (internal  quotation  marks  omitted),  and  reject  sentences  “only  in

10   exceptional cases where the trial court’s decision cannot be located within the range

11   of permissible decisions,” United States v. Mason, 692 F.3d 178, 181 (2d Cir. 2012)

12   (internal quotation marks and citations omitted).  Harris’s sentence does not present

13   such  a  case.    See  United  States  v.  Rosenberg,  423  F.  App’x  54,  55  (2d  Cir.  2011)

14   (affirming sentence of 210 months’ imprisonment for receipt and possession of child

15   pornography).    Harris  asserts  that  he  was  “merely  a  consumer”  of  child

16   pornography  and  that  a  Guidelines  sentence  of  210  months’  imprisonment  is

17   disproportionate to his crime, particularly in light of our decision in United States v.

18   Dorvee, 616 F.3d 174 (2d Cir. 2010).  Instead, Harris asserts, the mandatory minimum

                                                   10
 1   sentence  of  fifteen  years’  imprisonment  would  have  satisfied  the  purposes  of

 2   sentencing identified in 18 U.S.C. § 3553(a).  

 3         Harris’s argument is misguided.  In Dorvee, we deemed a 240‐month sentence

 4   for  a  first‐time  offender  substantively  unreasonable  where  the  offender  had  no

 5   criminal history, possessed approximately 100 to 125 offending images, accepted

 6   responsibility for his offense, and where, in addition, sentencing was procedurally

 7   flawed and the district court assumed without basis that the defendant was likely

 8   to offend again.  Id. at 181‐84.  By contrast, Harris has a lengthy criminal history,

 9   including a previous conviction for sexually abusing a minor.  He also sought out

10   thousands of images on paid‐membership sites  and refused to accept responsibility

11   for his crime, instead denying the allegations at trial.  In light of these factors, the

12   district court determined that a 210‐month term of imprisonment was necessary to

13   reflect  the  seriousness  of  Harris’s  crimes  and  promote  respect  for  the  law  ‐  a

14   determination  well  “within  the  range  of  permissible  decisions”  available  to  the

15   court. 

16

17

18


                                                 11
1   VI. Conclusion

2         We  have  considered  Harris’s  remaining  arguments  and  find  them  to  be

3   without merit.  Accordingly, we AFFIRM the judgment of the district court. 
4
5                                         FOR THE COURT: 
6                                         Catherine O’Hagan Wolfe, Clerk
7
8




                                            12